DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim1-8 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/7/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 recites “a modularized sub-package” and then recites “the first modularized sub-package”.  That is, “the first modularized sub-package” lacks antecedent basis.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lane (U.S. Patent Application Publication No. 2015/0206854) in view of Gogineni (U.S. Patent Application Publication No. 2018/0190776).
  
Regarding Claim 9. 
Lane discloses: 
A system in package (SiP), comprising:
 a package substrate (206); 
a modularized sub-package(204 including 210) over the package substrate(206), wherein the modularized sub-package includes a plurality of electrical components(239 and 237), and a redistribution layer(210); 
a first die(208) and a second die (209)over the package substrate(206), wherein the first modularized sub-package (204 including 210)is disposed between the first die and the second die(204 210 between 208 and 209); and 
a plurality of interconnects(228) coupled to the first and second dies (228 contacting 208 and 209), the modularized sub-package(204 and 210), and the package substrate(206), wherein the redistribution layer(210) of the modularized sub-package couples the first and second dies(208 and 209) to the package substrate(206) with the plurality of interconnects(228).
Lane does not disclose: 
a first mold layer
 In related art, Gogineni discloses: 
a first mold layer (see 28, encapsulating multiple components) the molding layer provides the benefit of allowing multiple components to be combined into  a single package for installation into a desired application, and further allows the devices to be made smaller and more dense.  As such, it would have been obvious to include the encapsulation of Gogineni in the device of Lane for the obvious benefits disclosed by Gogineni, and the features of claim 9 would have been obvious to one having ordinary skill in the art. 

Regarding Claim 10.
Lane discloses all of the features of claim 9. 
Lane does not disclose: 
 The SiP of claim 9, wherein the redistribution layer of the modularized sub-package couples the plurality of electrical components to the first and second dies and the package substrate without a solder interconnect.
In related art, Gogineni discloses: 
wherein the redistribution layer of the modularized sub-package couples the plurality of electrical components to the first and second dies and the package substrate without a solder interconnect. (See fig. 1, 24 attached to 12 with no solder, see [0032]) 
The features of Lane could be attached with solder or without as evidenced by Gogineni.  That is, there is a finite number of predictable solutions, and as such, it would have been obvious to try to attach the features with or without solder as taught by Gogineni, with a reasonable expectation of success.  As such, the features of claim 10 would have been obvious to one having ordinary skill in the art. See MPEP 2143. 

  
Regarding Claim 11.
Modified Lane discloses and/or rendered obvious all of the features of claim 9. 
Lane does not disclose: 
 The SiP of claim 9, further comprising a second mold layer over and around the first and second dies, the modularized sub-package, the plurality of interconnects, and the package substrate.
  However, Goineni discloses that the features may be encapsulated in a molding material, in fig. 1 which helps protect the devices.  the features of claim 11 merely recites a duplication of parts, which have been held obvious, because here there would be no undue experimentation or unexpected results, and as such, the features of claim 11 would have been obvious to one having ordinary skill in the art. See MPEP 2144. 

Regarding Claim 12. 
Lane discloses: 
The SiP of claim 9, wherein the modularized sub-package(204 and 210) has the plurality of electrical components(239 and 237) coupled directly to a bottom surface of the redistribution layer(210), and wherein the redistribution layer (210)is over the plurality of electrical components(210 over 239 and 237 when fig. 2 is inverted).
  Lane does not disclose the wherein the first mold layer is over and around the plurality of electrical components and the bottom surface of the redistribution layer,
Howeever in related art, Goineni disclose that the molding may be over many components, with the advantage being that the molding provides a housing and protection of the device within.  As such, it would have been obvious to provide the molding of Goineni to the device of Lane for the obvious benefit of making a housing the entire device, and the features of claim 12 would have been obvious to one having ordinary skill in the art. 

Regarding Claim 13. 
Lane discloses: 
The SiP of claim 9, further comprising: a first conductive pad on a top surface of the redistribution layer(288) of the modularized sub-package, wherein the first conductive pad is located on an outer edge of the redistribution layer(288 on edge of 210); a plurality of second conductive pads on a top surface of the package substrate(pads on top of 206); and a plurality of third conductive pads on top surfaces of the first and second dies(pads on surfaces of 208 and 209.).
  
Regarding Claim 14. Lane discloses: 
The SiP of claim 13, wherein the first conductive pad couples one or more of the third conductive pads to one or more of the second conductive pads with the plurality of interconnects, and wherein one or more of the third conductive pads are coupled directly to one or more of the second conductive pads with the plurality of interconnects. (the features are all coupled together, and as such, the pads and conductive pads and interconnects are interpreted to be coupled together, as recited in claim 14. )
  
  Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lane (U.S. Patent Application Publication No. 2015/0206854) in view of Gogineni (U.S. Patent Application Publication No. 2018/0190776) further in view of Pagaila (U.S. Patent Application Publication No. 2010/0244208).

Regarding Claim 16. 
Lane discloses: The SiP of claim 9, wherein the plurality of electrical components include passive components or IC dies(239 and 237), 
Lane does not disclose: 
and wherein the plurality of interconnects include wire bonds or ribbon bonds. ()
  IN related art, Pagaila disclose: 

and wherein the plurality of interconnects include wire bonds or ribbon bonds. (See Fig. 2b, 54 and Fig. 5, 160)
Pagaila discloses that the use of bond wires provide the benefit of allowing dies with topside contacts to be used in the device. As such, it would have been obvious to use wires in the devie of Lane for the obvious benefit of using dies with topside contacts to electrically contact contacts below.  As such, the features of claim 16 would have been obvious to one having ordinary skill in the art. 


Allowable Subject Matter
Claims 15, 17 and 18 are objected to as being dependent upon a rejected base claim but would be allowed if rewritten in independent form. 
Claim 19-25 are hereby allowed.
The following is the Examiner's Reasons for Allowance: 
the prior art fails to disclose and would not have rendered obvious: 
the plurality of adhesive layers has a first adhesive layer that couples the second die to the top surface of the package substrate, wherein the plurality of adhesive layers has a second adhesive layer that couples the first die to the top surface of the redistribution layer of the modularized sub-package, and wherein the plurality of adhesive layers has a third adhesive layer that couples the second die to a surface of the mold layer of the first modularized sub-package, as recited in claim 15; and 
 a stack of dies with a plurality of adhesive layers over the package substrate, wherein the first modularized sub-package is between the stack of dies and the package substrate; a plurality of interconnects coupled to the stack of dies, the first modularized sub-package, and the package substrate, wherein the redistribution layer of the first modularized sub-package couples the stack of dies to the package substrate with the plurality of interconnects; a second modularized sub-package over a first adhesive layer on a top surface of the package substrate, wherein a first electrical component is directly coupled on a top surface of the second modularized sub-package; a third modularized sub-package over the plurality of adhesive layers, the stack of dies, the first modularized sub-package, and the package substrate, wherein the second and third modularized sub-packages are coupled to the top surface of the package substrate with the plurality of interconnects; and a fourth modularized sub-package directly on the top surface of the package substrate, wherein the fourth modularized sub-package has a first redistribution layer, and wherein the first redistribution layer has a top surface coupled directly to the top surface of the package substrate, as recited in claim 19.  

 
   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT G BACHNER/Primary Examiner, Art Unit 2898